*232
By the Court.

Lumpkin, J.
delivering the opinion.
Both points in this case are fully covered by a decision made by this Court at Atlanta, last March; and not yet published. I refer to the case of Price vs. The State.
The 18th section of the 14th division of the Penal Code, authorizes the defendant in all other than capital felonies, to demand a trial at the Term, when the indictment is found, or at the next succeeding Term thereafter; and if the accused shall not be tried at the Term when the demand is made, or at the next succeeding Term thereafter; provided, that at both Terms, there were juries empanneled and qualified, to try the prisoner, then he shall be absolutely discharged, and acquitted. Prince 661.
Can the privilege here given, be extended beyond the second Term of the Court, without adding to the statute ? Principle would seem to forbid this interpretation, however necessary and proper, such a provision may be. And then, as to the expediency of giving to this clause of the code the construction claimed for it, Circuit Judges and Solicitors? unite with one voice in assuring us, that the practical operation of this exposition of the law, is highly prejudicial to the enforcement of the criminal justice of the country.
As a matter of principle then, as well as of policy, we are inclined to return to the plain language of the law. Nobody has been hurt; no contracts vacated; no wills set aside. We do not say, either, that prisoners are without remedy. We are not prepared to hold, that they may not force a trial, by giving notice to the State, under the rule of the common law. 1 Chitty’s Crim. Law, 397, 489.
The provision in the code, may have been intended as a substitute for this common law rule. If so, it needs legislation.
As to the complaint against the practice of allowing the State to continue without being compelled to make a showing, it is not decreed, that it is in accordance with the Eng*233lish practice, and we are Hot aware, that it has been changed by our code. The same result would follow, provided the State were coerced to trial against her will. A nol.pros, would be entered; and the prosecution renewed.
Let the Legislature speak authoritatively upon both of these questions.
Judgment affirmed.